Crew III, J.P
Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered March 29, 2002, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant was indicted and charged with robbery in the first degree, robbery in the third degree, unauthorized use of a motor vehicle in the first degree and grand larceny in the fourth degree arising out of the robbery of a convenience store in July 2001. Following a suppression hearing, at which defendant unsuccessfully challenged the probable cause for his warrant-less arrest, as well as the voluntariness of certain incriminating statements made by him, defendant pleaded guilty to attempted robbery in the second degree in full satisfaction of the indictment, waived his right to appeal and was sentenced, pursuant to a plea agreement, to a term of imprisonment of 6½ years. Defendant appeals.
Inasmuch as the record reveals a knowing, voluntary and intelligent waiver of defendant’s right to appeal, he may not now challenge either the denial of his suppression motion (see People v Sayles, 292 AD2d 641, 642 [2002], lv denied 98 NY2d 681 [2002]) or the alleged severity of his sentence (see People v De Berardinis, 304 AD2d 914, 916 [2003], lv denied 100 NY2d 580 [2003]). Finally, we discern no extraordinary circumstances present that would justify a reduction of the sentence imposed *600in the interest of justice (see People v Gotham, 284 AD2d 578, 579 [2001]). Accordingly, the judgment is affirmed.
Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.